        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC RYAN HAYDE,                                 No. 2:19-cv-00432 DB P
12                       Plaintiff,
13           v.                                        ORDER
14    E. ZAMORA, et al.,
15                       Defendants.
16
            Plaintiff, an inmate proceeding pro se and in forma pauperis, seeks relief pursuant to 42
17
     U.S.C. § 1983. Plaintiff claims defendant Edwardo Zamora retaliated against the plaintiff in
18
     violation of his First Amendment rights and that defendant Zamora, along with defendant A.
19
     Santo, violated plaintiff’s Fourteenth Amendment due process and equal protection rights.
20
     Before the court is plaintiff’s first amended complaint (“FAC”) for screening (ECF No. 15) and
21
     motion for extension of time (ECF No. 13). For the foregoing reason, plaintiff’s motion for
22
     extension of time will be denied as moot and plaintiff will be given the option to either proceed
23
     on the cognizable claims in his FAC or to submit an amended complaint.
24
                                 MOTION FOR EXTENSION OF TIME
25
            Plaintiff filed the initial complaint in this action on March 11, 2019. (ECF No. 1.) On
26
     October 21, 2020, plaintiff notified the court that he wished to amend the complaint and filed a
27
     motion requesting a forty-day extension of time to file an amended complaint. (ECF Nos. 10,
28
        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 2 of 13


 1   11.) The court granted plaintiff’s motion for extension of time on November 3, 2020. (ECF No.

 2   12.) On December 2, 2020, plaintiff filed a second motion for extension of time. (ECF No. 13.)

 3   Before the court ruled on plaintiff’s second motion, plaintiff filed an amended complaint. (ECF

 4   No. 15.)

 5           As plaintiff has filed an amended complaint, plaintiff’s motion for extension of time to file

 6   an amended complaint will be denied as moot.

 7                                               SCREENING

 8      I.      Legal Standards

 9           The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

11   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

12   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

13   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

14   U.S.C. § 1915A(b)(1) & (2).

15           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

16   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

17   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

18   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

19   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

20   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of
21   the Federal Rules of Civil Procedure “requires only ‘a short and plain statement of the claim

22   showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what

23   the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

24   544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

25           However, in order to survive dismissal for failure to state a claim a complaint must

26   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
27   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,

28   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
                                                         2
            Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 3 of 13


 1   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

 2   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 3   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 4                The Civil Rights Act under which this action was filed provides as follows:

 5                       Every person who, under color of [state law] . . . subjects, or causes
                         to be subjected, any citizen of the United States . . . to the deprivation
 6                       of any rights, privileges, or immunities secured by the Constitution .
                         . . shall be liable to the party injured in an action at law, suit in equity,
 7                       or other proper proceeding for redress.
 8
     42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the
 9
     actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
10
     Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
11
     person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §
12
     1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform
13
     an act which he is legally required to do that causes the deprivation of which complaint is made.”
14
     Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
15
                  Moreover, supervisory personnel are generally not liable under § 1983 for the actions of
16
     their employees under a theory of respondeat superior and, therefore, when a named defendant
17
     holds a supervisorial position, the causal link between him and the claimed constitutional
18
     violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);
19
     Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations
20
     concerning the involvement of official personnel in civil rights violations are not sufficient. See
21
     Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
22
            II.      Linkage Requirement
23
                  Under § 1983, a plaintiff bringing an individual capacity claim must demonstrate that each
24
     defendant personally participated in the deprivation of his rights. See Jones v. Williams, 297 F.3d
25
     930, 934 (9th Cir. 2002). There must be an actual connection or link between the actions of the
26
     defendants and the deprivation alleged to have been suffered by plaintiff. See Ortez v.
27
     ////
28
                                                               3
        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 4 of 13


 1   Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor v. List,

 2   880 F.2d 1040, 1045 (9th Cir. 1989).

 3              Government officials may not be held liable for the actions of their subordinates under a

 4   theory of respondeat superior. Iqbal, 556 U.S. at 676 (stating vicarious liability is inapplicable in

 5   Section 1983 suits). Since a government official cannot be held liable under a theory of vicarious

 6   liability in Section 1983 actions, plaintiff must plead sufficient facts showing that the official has

 7   violated the Constitution through his own individual actions by linking each named defendant

 8   with some affirmative act or omission that demonstrates a violation of plaintiff's federal rights.

 9   Id. at 676.

10       III.      Allegations in the Complaint

11              Plaintiff was an inmate at Wasco State Prison-Reception Center (“WSP”) and, later, High

12   Desert State Prison (“HDSP”) during the events described in the FAC. (ECF No. 15 at 3-4.) The

13   FAC names as defendants Correctional Counselor Edwardo Zamora and Orange County Sheriff’s

14   Department (“OCSD”) Deputy Sheriff A. Santo. (Id. at 1.) Plaintiff alleges the defendants acted

15   under color of state law. (Id. at 5, 9.)

16              In his FAC, plaintiff alleges the following: On November 6, 2017, while located at WSP,

17   plaintiff met with defendant Zamora for a “pre-classification interview.” (Id. at 3.) Defendant

18   Zamora gave the plaintiff a document which “reflected 120 classification points.” (Id.) This was

19   higher than the plaintiff had anticipated. (Id.) Defendant Zamora informed the plaintiff that

20   defendant Santos had told defendant Zamora that plaintiff filed frivolous grievance appeals at the
21   Orange County Jail. (Id.) Defendant Zamora also stated that “plaintiff had not yet been at Wasco

22   Reception Center for 90 days and that the plaintiff was already putting his prison career in

23   jeopardy doing the same thing.” (Id.) Plaintiff asked if this was a threat and defendant Zamora

24   “smiled at the plaintiff as if this was amusing.” (Id.) Defendant Zamora told plaintiff “that out of

25   the 2 choices of prison assignments you’re going to one of the most violent prisons in California.”

26   (Id.) Defendant Zamora further told that defendant Santo had spoken with his supervisor, OCSD
27   Sergeant Merrill, who had been the plaintiff’s “classification handler” while at the Orange County

28   Jail. (Id.) Merrill told defendant Santo to “prepare his own list of disciplinary incident RVR’s
                                                          4
            Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 5 of 13


 1   that go back for the past 12 months.” (Id.) It was indicated to the plaintiff that defendant Santo

 2   told defendant Zamora that plaintiff was “well known and not well liked” in addition to the fact

 3   that defendant Santo anticipated that “the plaintiff’s classification level would be high, and that he

 4   could not wait to put the plaintiff on the bus to prison.” (Id. at 4.)

 5             On November 18, 2017, plaintiff submitted a request for a copy of the “‘CDC Form 839’

 6   scoresheet that defendant Zamora used to calculate the plaintiff’s classification score.” (Id.)

 7   Plaintiff was transferred to HDSP on November 20, 2017. (Id.) As he did not receive a response

 8   to his request, plaintiff submitted an appeal on November 28, 2017. (Id.) On December 12,

 9   2017, plaintiff received a response that included a copy of the requested CDC Form 839

10   completed by defendant Zamora as well as a copy of a 128-B “Chrono” that defendant Zamora

11   used to list fourteen disciplinary violations that occurred while plaintiff was in Orange County

12   Jail. (Id.) The incidents in these disciplinary violations are all “uncorroborated, false, and

13   unsupported by any evidence other than what defendant Zamora was prepared and proffered by

14   OC Sheriff Santo.” (Id.) Plaintiff indicates that the disciplinary violations used by defendant

15   Zamora came from the list of rules violations provided by defendant Santo. (Id.) Plaintiff also

16   believes that defendant Zamora violated “California Dept of Regulations, Dept Operations

17   Manuel, Section 61010.11” which plaintiff says required defendant Zamora to obtain the written

18   incident report for each rule violation used in calculating his placement score. (Id. at 5.)

19             Plaintiff alleges that defendant Zamora retaliated against the plaintiff for having filed

20   grievances by “grossly and improperly elevating” the plaintiff’s classification score. (Id.)
21   Plaintiff further alleges that he was not afforded the procedural due process required by Wolff v.

22   McDonnell, 418 U.S. 539 (1974) when defendant Santos created and provided a list of alleged

23   prior rules violations to defendant Zamora. (Id.) Finally, plaintiff claims defendant Zamora

24   “violated plaintiff’s 5th through his 14th amendment rights to procedural due process and equal

25   protection” by failing to request incident reports of the alleged rule violations and not ensuring

26   plaintiff received “Wolff protections.” (Id. at 8)
27   ////

28   ////
                                                          5
            Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 6 of 13


 1          IV.      Does Plaintiff State a Claim under § 1983?

 2                   A. Retaliation

 3                Plaintiff alleges that defendant Zamora retaliated against the plaintiff filing grievances by

 4   increasing his classification score in violation of his First Amendment rights. (Id.)

 5                A viable First Amendment claim for retaliation must establish the following five

 6   elements: “(1) An assertion that a state actor took some adverse action against an inmate (2)

 7   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

 8   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

 9   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (footnote omitted).

10                Plaintiff claims in the FAC that defendant Zamora acted against the plaintiff in the form of

11   raising his classification score. (ECF No. 15 at 4.) Plaintiff also claims that defendant took this

12   action in retaliation for plaintiff filing grievances. (Id.) It is well-established that inmates have a

13   right to file grievances against correctional officers. See Watison v. Carter, 668 F.3d 1108, 1114

14   (9th Cir. 2012) (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). Thus, plaintiff

15   alleges that defendant Zamora took an adverse action against him in response to protected

16   conduct. (ECF No. 15 at 3-4.) An increase in an inmate’s placement score can result in housing

17   in a higher security level facility. Myron v. Terhune, 457 F.3d 996, 999-1000 (9th Cir. 2006). As

18   such, an increase in placement score is certainly sufficient to “chill or silence a person of ordinary

19   firmness from future First Amendment activities.” Rhodes, 408 F.3d at 568-69. Based on the

20   allegations in the FAC, defendant Zamora’s actions were not intended to advance “a legitimate
21   correctional goal.” Id.

22                Given the above, plaintiff has alleged sufficient facts in the FAC to state a claim of

23   retaliation against defendant Zamora in violation of his First Amendment rights.

24                   B. Due Process

25                Plaintiff claims that both defendant Zamora and defendant Santos violated plaintiff’s due

26   process rights under the Fourteenth Amendment. (ECF No. 15 at 8.)
27   ////

28   ////
                                                             6
        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 7 of 13


 1                  1. Legal Standard for Fourteenth Amendment Due Process Claims

 2          “The Fourteenth Amendment’s Due Process Clause protects persons against deprivations

 3   of life, liberty, or property; and those who seek to invoke its procedural protection must establish

 4   that one of these interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). In order to

 5   state a cause of action for deprivation of procedural due process, a plaintiff must first establish the

 6   existence of a liberty interest for which protection is sought. Id.

 7          A state may “create liberty interests which are protected by the Due Process Clause.”

 8   Sandin, 515 U.S. at 483-84. A prisoner has a liberty interest protected by the Due Process Clause

 9   only where the restraint “‘imposes atypical and significant hardship on the inmate in relation to

10   the ordinary incidents of prison life.’” Keenan v. Hall, 83 F.3d 1083, 1088 (9th Cir. 1996)

11   (quoting Sandin, 515 U.S. at 484). A plaintiff must assert a dramatic departure from the standard

12   conditions of confinement before due process concerns are implicated. Sandin, 515 U.S. at 485-

13   86; Keenan, 83 F.3d at 1088-89.

14          Prisoners are entitled to be free from arbitrary actions by prison officials. Wolff v.

15   McDonnell, 418 U.S. 539, 558 (1974); Hanrahan v. Lane, 747 F.2 1137, 1140 (7th Cir. 1984)

16   (citing Wolff). In Wolff, the Supreme Court determined that a litigant has received adequate

17   procedural due process during prison disciplinary proceedings when he has been given the

18   following: (1) advance, written notice of violation; (2) provision of at least 24 hours to prepare for

19   committee appearance; (3) written statement of fact-finding; (4) the right to present witnesses and

20   evidence where it would not be unduly hazardous to institutional safety; (5) an impartial decision-
21   making body, and (6) assistance if inmate is illiterate or if issues are complex. Wolff, 418 U.S. at

22   564-70; See generally Hanrahan v. Lane, 747 F.2 1137, 1140 (7th Cir. 1984). These requirements

23   protect inmates from “arbitrary actions extinguishing their privileges.” Hanrahan, 747 F.2d at

24   1140 (citation omitted).

25          The Due Process Clause does not grant a broad right to be free from false or wrong

26   accusations. Freeman v. Rideout, 808 F.2d 949, 951 (2nd Cir. 1986). However, filing a false
27   disciplinary charge against an inmate is actionable under Section 1983 if procedural due process

28   protections are not provided. See Freeman, 808 F.2d at 951-52; Hanrahan, 747 F.2d at 1141.
                                                        7
        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 8 of 13


 1                  2. Defendant Zamora

 2          Plaintiff claims defendant Zamora violated his due process rights by failing to request

 3   each of the incident reports of plaintiff’s alleged rule violations to confirm the information

 4   provided by defendant Santos was accurate. (ECF No. 15 at 8.) Plaintiff also claims defendant

 5   Zamora violated these rights because he “did not receive any ‘Wolff Protections’ before or after

 6   the alleged investigations.” (Id.) These claims are not cognizable.

 7          Defendant Zamora’s purported violation of prison regulations is not sufficient to state a

 8   claim. The violation of a departmental regulation does not establish the existence of a federal

 9   constitutional violation. Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009) (citing Case v.

10   Kitsap County Sheriff's Dep't, 249 F.3d 921, 930 (9th Cir. 2001)) (citations omitted). As such,

11   even if defendant Zamora did not follow prison regulations, this does not show he violated

12   plaintiff’s due process rights.

13          Plaintiff also claims that defendant Zamora did not act with “due diligence” in

14   determining plaintiff’s classification. (ECF No. 15 at 8.) Institutional staff have discretion to

15   make classification decisions so long as that discretion is not exercised in an arbitrary or

16   capricious manner. Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994). Under the facts alleged,

17   defendant Zamora received a list of rules violations from defendant Santos and relied on those to

18   make a classification decision. (ECF No. 15 at 7-8.) Defendant Zamora’s reliance on this list in

19   helping to determine plaintiff’s classification score is neither arbitrary nor capricious. Thus, it

20   does not plaintiff’s due process rights.
21          Further, defendant Zamora did not violate due process if plaintiff did not receive “Wolff

22   protections” for the disciplinary violations provided by defendant Santos. The requirements

23   described by Wolff are specific to disciplinary hearings. Wolff, 418 U.S. at 564-70 (“The

24   procedures we have now required in prison disciplinary proceedings represent a reasonable

25   accommodation between the interests of the inmates and the needs of the institution.”). If

26   plaintiff was denied the procedural due process rights from Wolff for the disciplinary violations
27   relied on by defendant Zamora, the proper defendant would be the individuals who denied

28   plaintiff that right. See Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode,
                                                        8
        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 9 of 13


 1   423 U.S. 362 (1976). Defendant Zamora receiving a list of rules violations from defendant

 2   Santos and using it to determine plaintiff’s classification score does not violate plaintiff’s due

 3   process rights.

 4           As such, plaintiff has stated sufficient facts to state a claim against defendant Zamora for

 5   violation of his due process rights under the Fourteenth Amendment. For the reasons stated

 6   above, this claim is without merit and plaintiff will not be permitted to amend these claims. See

 7   Hartmann v. Calif. Dept. of Corrs. and Rehab., 707 F.3d 1114, 1130 (9th Cir. 2013) (“A district

 8   court may deny leave to amend when amendment would be futile.”); accord Lopez v. Smith, 203

 9   F.3d 1122, 1129 (9th Cir. 2000) (“Courts are not required to grant leave to amend if a complaint

10   lacks merit entirely.”).

11                     3. Defendant Santos

12           Plaintiff seems to allege that defendant Santos was responsible for the denial of plaintiff’s

13   Wolff protections for the rules violations that defendant Santos provided to defendant Zamora.

14   However, plaintiff does not allege sufficient facts to support this claim. The FAC does not

15   include any factual allegations related to the individual rule violations or, more importantly, the

16   due process protections afforded to the plaintiff when he was given each violation.

17           Accordingly, under the facts alleged plaintiff has failed to state a claim against defendant

18   Santos for violation of his due process rights. Plaintiff will be given the option of amending his

19   complaint.

20                C. Equal Protection
21           The FAC also claims that defendant Zamora violated the equal protection rights provided

22   to the plaintiff by the Fourteenth Amendment. (ECF No. 15 at 8.)

23           The Equal Protection Clause requires that persons who are similarly situated be treated

24   alike. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985); Hartmann, 707 F.3d at

25   1123; Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013); Shakur v. Schriro, 514 F.3d 878,

26   891 (9th Cir. 2008). State prison inmates retain a right to equal protection of the laws guaranteed
27   by the Fourteenth Amendment. Walker v. Gomez, 370 F.3d 969, 974 (9th Cir. 2004) (citing Lee

28   v. Washington, 390 U.S. 333, 334 (1968)). An equal protection claim may be established by
                                                        9
         Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 10 of 13


 1   showing that defendants intentionally discriminated against plaintiff based on his membership in

 2   a protected class, Hartmann, 707 F.3d at 1123, or that similarly situated individuals were

 3   intentionally treated differently without a rational relationship to a legitimate state purpose,

 4   Engquist v. Oregon Dept. of Agriculture, 553 U.S. 591, 601-02 (2008).

 5           Plaintiff has not alleged any facts which show that he is a member of a protected class or

 6   that he was discriminated against due to his membership in that class. Plaintiff states that he was

 7   treated differently from “similarly situated pre-trial detainees.” (ECF No. 15 at 8.) However,

 8   without alleging facts that show plaintiff is a member of a protected class and that his treatment

 9   resulted from his membership in that protected class, these allegations are insufficient to state an

10   equal protection claim. Hartmann, 707 F.3d at 1123.

11           For these reasons, plaintiff’s claim is without merit.1 Plaintiff will not be permitted to

12   amend these claims. See Hartmann, 707 F.3d at 1130.

13                                   AMENDING THE COMPLAINT

14           This court finds above that plaintiff’s complaint states cognizable claims against

15   defendant Zamora for retaliation in violation of plaintiff’s rights under the First Amendment.

16   However, plaintiff will be given the option to proceed on his cognizable claims or to file an

17   amended complaint. An amended complaint may state claims against defendant Santos for

18   violation of his due process rights or state claims against any other defendant. Any amended

19   complaint must be complete in itself. The court cannot refer to a prior complaint to understand

20   the plaintiff’s claims.
21           If plaintiff chooses to file an amended complaint, he must address the problems with his

22   complaint that are explained above. In an amended complaint plaintiff must clearly identify each

23   defendant and the action that defendant took that violated his constitutional rights. The court is

24   not required to review exhibits to determine what plaintiff’s charging allegations are as to each

25

26
     1
       In its first screening order, the court determined that plaintiff’s equal protection claims were
     without merit and did not permit plaintiff to amend them to state a claim. (ECF No. 7 at 12.)
27   This is again the case here. Plaintiff is warned that he must comply with all court orders and that
     failure to comply with a court order may result in a dismissal of this action. See Fed. R. Civ. P.
28   41(b).
                                                         10
       Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 11 of 13


 1   named defendant. If plaintiff wishes to add a claim, he must include it in the body of the

 2   complaint. The charging allegations must be set forth in the amended complaint, so defendants

 3   have fair notice of the claims plaintiff is presenting. That said, plaintiff need not provide every

 4   detailed fact in support of his claims. Rather, plaintiff should provide a short, plain statement of

 5   each claim. See Fed. R. Civ. P. 8(a).

 6           Any amended complaint must show the federal court has jurisdiction, the action is brought

 7   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

 8   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

 9   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

10   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (stating that a person subjects another to the

11   deprivation of a constitutional right if he does an act, participates in another’s act, or omits to

12   perform an act he is legally required to do that causes the alleged deprivation). “Vague and

13   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.

14   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).

15           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

16   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

17   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

18   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

19           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

20   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any
21   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

22   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

23   set forth in short and plain terms. See Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)

24   (“Rule 8(a) is the starting point of a simplified pleading system, which was adopted to focus

25   litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

26           An amended complaint must be complete in itself, without reference to any prior pleading.
27   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.

28   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has
                                                           11
        Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 12 of 13


 1   evidentiary support for his allegations, and for violation of this rule, the court may impose

 2   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

 3                                                        CONCLUSION

 4              For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

 5   follows:

 6           1. Plaintiff’s complaint states a cognizable First Amendment retaliation claim against

 7              defendant Zamora.

 8           2. Plaintiff’s due process and equal protection claims against defendant Zamora are

 9              dismissed without leave to amend.
10           3. Plaintiff’s due process claims against defendant Santos are dismissed with leave to
11              amend.
12           4. Plaintiff may choose to proceed on his cognizable claims set out above or he may choose
13              to amend his complaint.
14           5. Within thirty days of the date of this order plaintiff shall notify the court of how he
15              wishes to proceed. Plaintiff may use the form included with this order for this purpose.
16           6. Plaintiff is warned that his failure to comply with this order will result in a
17              recommendation that this action be dismissed.
18   Dated: July 20, 2021

19

20
21

22

23

24

25

26
     DB:14
27   DB:1/Orders/Prisoner/Civil.Rights/S/hayd0432.scrn2

28
                                                              12
       Case 2:19-cv-00432-DB Document 16 Filed 07/21/21 Page 13 of 13


 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    ERIC RYAN HAYDE,                                 No. 2:19-cv-0432 DB P

10                         Plaintiff,

11           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
12    E. ZAMORA, et al.,

13                         Defendants.

14

15   Check one:

16

17   _____   Plaintiff wants to proceed immediately on his First Amendment retaliation claim against

18           CDCR Correctional Officer E. Zamora. Plaintiff understands that by going forward

19           without amending the complaint he is voluntarily dismissing all other claims and

20           defendants.

21

22   ____    Plaintiff wants to amend the complaint.

23

24

25   DATED:_______________________

26                                                             Eric Ryan Hayde
                                                               Plaintiff pro se
27

28
                                                       13
